Citation Nr: 1228066	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).  The Veteran filed a notice of disagreement (NOD) in November 2008, and the RO issued a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2009. 

In May 2010, the Board remanded, inter alia, the claim for SMC to the RO, via the Appeals Management Center (AMC) in Washington, DC, to afford the Veteran a Board hearing, as requested.

In a May 2012 writing, the Veteran indicated that he wished to withdraw from appeal his claims for service connection for low back disability, right lower extremity numbness and tingling, bilateral hip arthritis, right foot arthritis, right calf and foot atrophy, posttraumatic stress disorder, and Meniere's disease; his claim, for higher rating for bilateral hearing loss; and his claim for a total rating based on individual unemployability.  These were issues for which an appeal was perfected, and which were remanded for development in the May 2010 Board remand.  The May 2012 withdrawal of the service connection and rating issues leaves only the SMC claim remaining on appeal.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

The Veteran filed his claim for SMC based on A&A in January 2008.  As an initial matter, the Board notes that the Veteran did not claim, and the evidence does not show, that consideration of this matter as to housebound status is warranted.  Thus, this matter is considered only as a claim for SMC based on the need for regular aid and attendance.

Special monthly compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

Service connection has been established for major depressive disorder with co-existing generalized anxiety disorder and pain disorder associated with bilateral hearing loss; bilateral hearing loss; tinnitus; and septectomy.  

In March 2009, the Veteran underwent VA examination to assess his need for aid and attendance.  The Veteran was noted to be not hospitalized, not bedridden, and without best corrected vision of 5/200 or worse.  However, the examiner noted in the report that the Veteran required the aid of his wife in getting to the examination due to memory problems.  The Veteran reported that he could no longer manage the checkbook, because of making mathematical errors.  He reported difficulty concentrating.  The examiner stated that the Veteran's capacity to protect himself from the hazards and dangers of his daily environment are somewhat limited, primarily due to lower extremity weakness, associated with low back disability.  

The examiner, however, also remarked on the Veteran's memory loss, and noted that the Veteran is on several medications and requires help by way of reminders to take his medication.  The examiner remarked on the Veteran's service-connected hearing loss disability in the examination report, but made no mention of the fact that the Veteran is also service-connected for mental disability.  The conclusion was that the Veteran "definitely requires" aid and attendance.  The examiner determined that this is primarily due to the low back disability pain and weakness.  However, again, the examiner mentioned symptoms such as memory loss and difficulty concentrating, which appear to relate more to his mental capacity.  Yet, the examiner did not seem to know that the Veteran is service connected for a mental disorder, and did not render an opinion as to whether any required aid and attendance was needed due to service connected disability.

In an August 2010 statement, the Veteran's wife reported that she had to quit her full time job to stay with the Veteran due to his increasing depression and anxiety.  She reported that he leaves water running and leaves the stove on.

The report of a December 2011 VA examination for the Veteran's service-connected major depressive disorder confirms that the mental disability is manifested by symptoms such as panic attacks more than once per week, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.


During the Veteran's June 2012 Board hearing, he and his wife provided testimony related to his aid and attendance claim.  The Veteran's wife reported that he no longer drives and that she drives him everywhere and also does all of the shopping.  She reported that he does try and do things himself, but has difficulty because he stumbles, drops things, forgets part of the task, or otherwise needs help.  She reported that she sometimes helps him dress and sometimes helps him get in and out of the shower, due to his pain.  As to eating, the Veteran's wife reported that he has trouble swallowing and chokes, and then has panic attacks.  She prefers that he does no cooking, because he will leave things on, burn himself, or cut himself.

Thus, the evidence shows that the Veteran is indeed in need of aid and attendance.  The VA examiner concluded that this need for aid and attendance was due to his non-service-connected back disability, and the pain and imbalance associated with that.  Yet, the evidence suggests that the Veteran's memory loss, panic attacks, and difficulty concentrating may amount to incapacity, which requires care and assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The VA examiner, however, did not render an opinion with consideration of the Veteran's service-connected mental disorder, and only considered the Veteran's back disability and hearing loss.  The conclusions rendered, therefore, were seemingly incomplete.  Thus, the Board finds that the March 2009 opinion is inadequate to resolve the claim. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Under these circumstances, the Board finds that further VA medical opinion-based on full consideration of the Veteran's documented medical history and assertions, as well as the written statements and testimony by the Veteran's spouse, and supported by clearly-stated rationale-is needed to resolve the claim for special monthly compensation based on need for regular aid and attendance.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

Prior to arranging for the requested opinion, to ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding, pertinent records.  

The Board notes that the claims file contains VA treatment records from the White City VA Medical Center (VAMC), and from the Klamath Falls Community Based Outpatient Clinic (CBOC), both in Oregon, dated through September 2010.  Hence, more recent records from each facility may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO should obtain from the above-noted facilities all pertinent, outstanding records dated since September 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for SMC based on A&A. The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the White City VAMC, and from the Klamath Falls CBOC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to whether the Veteran's need for aid and attendance is due to his service-connected disabilities, to include major depressive disorder.

The examiner should render specific findings as to whether the Veteran's need for aid and attendance shown in March 2009 can be likened to incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and whether such limitations are due to the Veteran's service-connected disability, to include his service connected mental disorder.

The examiner should consider and discuss all relevant evidence of record, to include, but not be limited to, the March 2009 VA examination report which shows that the Veteran is in need of aid and attendance; the records documenting the Veteran's reports of symptoms such as memory loss, panic attacks, and difficulty concentrating; and the Veteran and his spouse's lay statements noting his inability to drive places due to memory problems, his propensity toward leaving cooking elements on and/or burning himself; and his need for assistance in taking medication.

The physician should, to the extent possible, distinguish symptoms and impairment associated with the service-connected disabilities from that associated with any other disability for which service connection has not been established.

The examiner should set forth the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

